Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 Amy Bolton, Appellant                                     Appeal from the 62nd District Court of
                                                           Lamar County, Texas (Tr. Ct. No. 85921).
 No. 06-16-00082-CV            v.                          Opinion delivered by Justice Burgess, Chief
                                                           Justice Morriss and Justice Moseley
 George K. Fisher, Appellee                                participating.

          As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we reverse the trial court’s decision to grant summary judgment in
Fisher’s favor on Bolton’s negligence claim and remand the matter to the trial court for further
proceedings. We affirm the remainder of the trial court’s judgment.
          We further order that the appellant and appellee shall each pay one half of all costs of
appeal.


                                                          RENDERED JULY 26, 2017
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk